Mr. Justice Hutchison
delivered the opinion of the Court.
 A municipal auditor was required by an alternative writ of mandamus dated June 22, 1936, to issue a certificate of credit or to appear on June 24 and show cause why the writ should not be made permanent. The auditor appeared June 24, stating that he had been served with the alternative writ on the night of June 22 and had been unable to consult his attorneys until the afternoon of June 23. A motion for ten days within which to answer or otherwise plead was *519denied but the hearing was postponed to the morning of June 25. The auditor appeared on June 25 and acquiesced in the writ. The court then issued a peremptory writ with costs to plaintiff. An award of costs includes attorney’s fees unless such fees are expressly excluded. The appellee has filed no brief. Appellant is right, we think, in his contention that attorney’s fees should have been excluded. See Harris v. Barbosa, 27 P.R.R. 53 and García v. Hernández Usera, No. 7122, decided December 10, 1937.
The judgment will be modified accordingly, and as modified, affirmed.
Mr. Justice Córdova Dávila took no part in the decision of this case.